Exhibit 10.113

SECURED TERM PROMISSORY NOTE

 

$3,500,000
December 19, 2008



FOR VALUE RECEIVED, PEREGRINE PHARMACEUTICALS, INC., a Delaware corporation
(“Peregrine”), and AVID BIOSERVICES, INC., a Delaware corporation (“Avid,” and
together with Peregrine, jointly and severally, individually and collectively,
referred to as “Borrower”) hereby jointly and severally promise to pay to the
order of MIDCAP FUNDING I, LLC, a Delaware limited liability company, or the
registered holder of this Note (“Lender”), at such place of payment as the
registered holder of this Secured Term Promissory Note (this “Promissory Note”)
may specify from time to time in writing, in lawful money of the United States
of America, the principal amount of Three Million Five Hundred Thousand Dollars
($3,500,000) or such other principal amount as Lender has advanced to Borrower,
together with interest in accordance with the Loan Agreement (as hereinafter
defined) (or if and when applicable, at a rate equal to the “Default Rate” (as
defined in the Loan Agreement referenced below) based upon a year consisting of
360 days, with interest computed daily based on the actual number of days in
each month until the principal balance is paid in full.
 
This Promissory Note is executed and delivered in connection with that certain
Loan and Security Agreement of even date herewith by and among Borrower, MidCap
Funding I, LLC, as agent for Lenders, MidCap Funding I, LLC, as a Lender, and
BlueCrest Capital Finance, L.P., as a Lender (as the same may from time to time
be amended, modified, restated or supplemented in accordance with its terms, the
“Loan Agreement”), and is entitled to the benefit and security of the Loan
Agreement and the other Loan Documents (as defined in the Loan Agreement), to
which reference is made for a statement of all of the terms and conditions
thereof.  All payments shall be made in accordance with the Loan Agreement.  All
terms defined in the Loan Agreement shall have the same definitions when used
herein, unless otherwise defined herein.  An Event of Default under the Loan
Agreement shall constitute a default under this Promissory Note, and upon any
such Event of Default and default, all principal and interest and other
obligations owing under this Promissory Note may be accelerated and declared
immediately due and payable as provided for in the Loan Agreement.  Reference to
the Loan Agreement shall not affect or impair the absolute and unconditional
obligation of Borrower to pay all principal and interest and premium, if any,
under this Promissory Note upon demand or as otherwise provided herein.
 
Borrower waives presentment and demand for payment, notice of dishonor, protest
and notice of protest under the Uniform Commercial Code as in effect in the
State of Maryland or any applicable law.  Borrower agrees to make all payments
under this Promissory Note without setoff, recoupment or deduction and
regardless of any counterclaim or defense.  This Promissory Note has been
negotiated and delivered to Lender and is payable in the State of
Maryland.  This Promissory Note shall be governed by and construed and enforced
in accordance with, the laws of the State of Maryland, excluding any conflicts
of law rules or principles that would cause the application of the laws of any
other jurisdiction.  Without limiting the generality of the preceding paragraph,
the provisions of Section 11 of the Loan Agreement regarding jurisdiction, venue
and jury trial waiver are incorporated herein.
 
[SIGNATURES APPEAR ON THE FOLLOWING PAGE]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Borrower, as of the day and year first above written, has
caused this Note to be executed under seal.

 
 

 
PEREGRINE PHARMACEUTICALS, INC.
 
    By:  /s/ Steven King   (SEAL)  
Name: Steven King
Title: President and CEO
          AVID BIOSERVICES, INC.           By:  /s/ Steven King  (SEAL)  
Name: Steven King
Title: President and CEO
 

 
 

--------------------------------------------------------------------------------